Citation Nr: 1723310	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for service-connected residuals of a fracture of the right great toe and a crushing injury to the right second toe (right foot disability) prior to November 16, 2016, and to a rating in excess of 10 percent from November 16, 2016, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran served on active duty from May 1955 to March 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied a compensable rating for a service-connected right foot disability.  

Most recently, in August 2016, the Board remanded the claim on appeal for additional development.  The claims file has been returned to the Board for consideration.

In a March 2017 rating decision, the Appeals Management Center (AMC) granted the Veteran a 10 percent rating for his service-connected right foot disability, effective November 16, 2016.  As the rating is less than the maximum available rating, and is not in effect during the entire appellate period, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1. For the appellate period prior to November 16, 2016, the Veteran's service-connected right foot disability was manifested by arthritis with painful motion.  

2.  For the entire appellate period, the Veteran's service-connected right foot disability has been manifested by pain on walking and standing, without evidence of moderately severe or severe impairment.




CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating, but not higher, for a service-connected right foot disability, prior to November 16, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5284 (2016).

2. The criteria for a rating in excess of 10 percent for a service-connected right foot disability, since November 16, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice informs the claimant, prior to the initial adjudication, of any information and evidence not in the record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Veteran was advised in an October 2009 pre-adjudicatory letter, of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  No party asserts that the VCAA notice was deficient in any manner. 

With regard to the duty to assist, the Veteran's VA treatment records, and a January 2011 private treatment record, have been obtained and considered.  The Veteran has not identified or authorized VA to obtain any relevant private treatment records dated during the current appellate period regarding the disability at issue herein.  The Agency of Original Jurisdiction (AOJ) issued an August 2014 Formal Finding of Unavailability as to records related to the Veteran's claim for disability benefits from the Social Security Administration (SSA), and informed the Veteran of such in an August 2014 letter.  The Veteran was afforded VA examinations in January 2010, September 2015, and November 2016.  The resulting medical evaluations, specifically, the November 2016 evaluation, are considered adequate for rating purposes as they were based on consideration of the Veteran's medical history and described the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  No party asserts that the assistance provided to the Veteran by VA was deficient in any manner. 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim.

Additionally, the Board finds there has been substantial compliance with its August 2016 remand directives, and no party asserts otherwise.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the AOJ obtained and associated with the claims file the Veteran's updated VA treatment records, requested that the Veteran identify any outstanding private treatment records, afforded him a sufficient VA examination, and later issued a March 2017 Supplemental Statement of the Case (SSOC).  




Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

The claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  In its evaluation, the Board considers all information and lay and medical evidence of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Although the Veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, October 6, 2008, one year prior to the Veteran's October 6, 2009, claim, until VA makes a final decision on the claim.  See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 



The Veteran's disability is rated under DC 5284, contemplating foot injuries, other.  Such provides a 10 percent rating for symptomatology of a moderate foot injury and a 20 percent rating is warranted by symptomatology of a moderately severe foot injury.  A 30 percent rating is warranted by symptomatology of a severe foot injury and a maximum 40 percent rating is warranted by the actual loss of the foot.  38 C.F.R. § 4.71a, DC 5284.  The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2016).  Also, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40  and 4.45.  VAOPGCPREC 9-98. 

On VA examination in January 2010, the Veteran reported that the course of his disability had been stable since incurrence, without current treatment.  He 

complained of pain in the first, second, and third toes, with pain while standing.  He denied swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  He denied flare-ups and reported that he was able to stand for fifteen to thirty minutes and walk one-fourth of one mile, but less than one mile.  He presented without assistive devices, and reported that while his pain while standing was due to his spine problems, he had increased right foot pain when he was in a stooped posture, such as when picking something up from the floor when all of his weight was on his toes.  He had full range of motion of all joints of the right foot with no additional limitation of movement with three repetitive range of motion movements.  He also had a normal gait.  He had mild degenerative changes of the proximal interphalangeal joint of the right great toe, by X-ray examination.  There was no painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing on examination.  The examiner noted that there were no significant effects on the Veteran's general occupation and no effects on his daily activities.  The Veteran reported that he had retired due to his spine problems.  

During VA treatment for unrelated complaints in November 2010, the Veteran reported that he had not been exercising like he usually did, and that he had been advised that he may need a nerve block for his spine problems.  In a January 2011 letter, the Veteran's private physician reported that the Veteran had painful arthritis in the right great toe.  During VA treatment for unrelated complaints in August 2011, the Veteran, while discussing his pulmonary system, complained of some fatigue after working in the yard, and reported that he was active with house work and yard work, and that he was not walking like he used to; he was prescribed weight-bearing exercise.  During VA treatment for unrelated complaints in May 2012, the Veteran reported shortness of breath with walking in cold weather and while climbing stairs.  During VA treatment for unrelated complaints in May 2014, the Veteran complained of migraine headaches, relieved by getting up and walking around.  He reported that he was active with house chores.
 
On VA examination in September 2015, Veteran reported right foot pain, with standing, walking, and sitting, and reported that he could only stand for a short period of time.  His flare-ups decreased his ability to stand and walk.  There was no functional loss or impairment on examination, and no pain.  The Veteran presented without assistive devices.  The examiner reported that there was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-ray examination revealed arthritis.  

On VA examination in November 2016, specifically, on November 16, 2016, the Veteran complained of right foot pain with standing and walking, and reported that he could only do so for a short period of time.  He reported flare-ups that impacted function; however, he noted that could not walk much presently, as he was on portable oxygen.  On physical examination, there was no pain; however, there was pain on weight-bearing.  The examiner reported that there was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-ray examination revealed mild degenerative changes of the first MTP joint and flexion of the second toe.  The examiner reported that the Veteran's disability impacted his ability to work due to pain with ambulation, and reported that the overall severity of the disability was mild, as there was no evidence of traumatic arthritis, deformity, or dissimilarity of the toes/feet.  The examiner reported that the Veteran's diagnosed flatfoot was a normal variant, less likely than not related to service.  

Applying the pertinent legal criteria to the facts set forth above, the Board finds that, prior to November 16, 2016, a 10 percent rating for the Veteran's service-connected right foot disability is warranted.  Here, there is x-ray evidence of arthritis in the right great toe.  While there is no evidence of limitation of motion of the right great toe or right foot, there is evidence of painful motion. The provisions of 38 C.F.R. § 4.59 , which relate to painful motion, must be considered when raised by the claimant or when reasonably raised by the record.  Additionally, the United States Court of Appeals for Veterans Claims (the Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016). The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements.  In this case, Diagnostic Code 5284 does not contemplate limitation of motion and the evidence shows the Veteran reported that his right foot arthritis has been manifest by painful motion throughout the appeal period.  Thus, in light of the holding of Southall-Norman, the Board finds that a 10 percent rating is warranted for his right foot disorder prior to November 16, 2016.

However, for the appellate period prior to November 16, 2016, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected right foot disability is not warranted.  There is no evidence of moderately severe impairment of the right foot warranting a 20 percent rating under DC 5284.  While the examiners, in January 2010 and September 2015, did not specifically describe the Veteran's right foot disability using the words moderate, moderately severe, or severe, the Board has considered all of the evidence during this time period, as is required under 38 C.F.R. § 4.6.  In finding that there is no evidence of moderately severe impairment of the right foot prior to November 16, 2016, the Board considered that the Veteran denied current treatment, complained of pain of the first, second, and third toes, with pain while standing, walking, and while pressing his weight on his toes in order to stoop or pick something up from the floor, as well as his lack of use of assistive devices, his normal gait, and his degenerative changes that were described as mild.  The Board considered that there were no significant effects on the Veteran's general occupation and no effects on his daily activities.  The Board considered the Veteran's report of physical activity and ability reported during VA treatment for unrelated complaints, significant for the lack of complaints of right foot pain or symptoms.  

Likewise, applying the pertinent legal criteria to the facts set forth above, the Board finds that, since November 16, 2016, a rating in excess of 10 percent for the Veteran's service-connected right foot disability is not warranted.  There is no evidence of moderately severe impairment of a right foot disability warranting a 20 percent rating under DC 5284.  38 C.F.R. § 4.71a, DC 5284.  The VA examiner, in November 2016, specifically described the Veteran's right foot disability as mild, and not moderately severe.  The Board notes the Veteran's pain on weight-bearing and arthritis with mild degenerative changes, without deformity, as described by the examiner.  While the Veteran reported reduced ability to walk, he qualified such statement with information that he had been using portable oxygen that limited his walking.    

In sum, the Board has considered a rating in excess of 10 percent might be warranted for the Veteran's service-connected right foot disability during any period of time during the pendency of this appeal.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  However, the Board finds that the lay and medical evidence of record demonstrates that a higher rating is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable.  

While the Veteran reported, in his June 2012 Substantive Appeal, that he had retired from work due to a combination of his spine, right knee, right foot problems, as well as problems connected to the passing of his spouse, he also reported that he had retired due to his spine problems on VA examination in January 2010.  While the VA examiner, in November 2016, reported that the Veteran's disability impacted his ability to work due to pain with ambulation, he also described the disability as mild and the Veteran had qualified his complaints as to ambulation as reduced due to the use of portable oxygen.  No party has 
asserted that the Veteran's right foot disability renders him unable to follow a substantially gainful occupation.


ORDER

Prior to November 16, 2016, a 10 percent rating, but not higher, for residuals of a fracture of the right great toe and a crushing injury to the right second toe is granted.

From November 16, 2016, forward, entitlement to a rating in excess of 10 percent for residuals of a fracture of the right great toe and a crushing injury to the right second toe is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


